In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated March 13, 1996, which denied his motion for a default judgment and granted the defendants’ cross motion to compel the plaintiff to accept their answer.
Ordered that the order is affirmed, with costs.
Upon our review of the record, we find that the Supreme Court properly exercised its discretion in denying the plaintiffs motion for a default judgment and excusing the defendants’ delay in seeking to serve their proposed answer. Although the defendants previously defaulted in appearing in this action, the order vacating that initial default failed to direct the defendants to serve an answer or set forth a time frame in which they were required to do so. Moreover, as we have previously determined, the sharp factual dispute surrounding the accident which allegedly caused the plaintiff’s injuries indicates the existence of a possible meritorious defense (see, Workman v Amato, 231 AD2d 627). Considering these circumstances, as well as the absence of prejudice to the plaintiff, and the public policy in favor of resolving cases on the merits, the Supreme Court did not improvidently exercise its discretion in excusing the defendants’ delay (see, Polizzotto v Ultra Express Coach, 220 AD2d 568; Santos v City of New York, 204 AD2d 525; Paz v Long Is. R. R. Co., 204 AD2d 611; Robles v Grace Episcopal Church, 192 AD2d 515). O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.